Felton, J.
This action is one for the value of the life of a child whose death was allegedly caused by the negligence of the defendant. We think, under the ruling of Reid v. Moyd, 186 Ga. 578 (198 S. S. 703), that a child two years, two months and twenty-four days of age alleged to have been “unusually large for his age, having the mental capacity of a child at least 5 or 6 years of age, strong, robust, precocious and capable of and actually running errands around the house and in the store operated by your petitioner and her husband, was not too young as a matter of law to render valuable services to his mother. Such question is one for a jury for the reasons given in that case.
The court erred in sustaining the general demurrer and in dismissing the action.